Citation Nr: 1144587	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from September 20, 2006 until April 11, 2007.  

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from April 11, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had twenty years of service, ending in July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, with a 30 percent disability rating, from September 20, 2006.  

The RO subsequently granted a 70 percent disability rating, from April 11, 2007, in a July 2008 Statement of the Case.  A total rating based on individual unemployability has also been assigned as of that date.

The issues of service connection for hypertension, coronary artery disease, reflux with anemia, osteoarthritis, tinnitus, a right shoulder disorder, and insomnia were raised in an April 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From September 20, 2006 until February 21, 2007, the Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity.  

2.  From February 21, 2007 until April 11, 2007, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  

3.  From April 11, 2007, the Veteran's PTSD is not manifested by total occupational and social impairment.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD, from September 20, 2006 until February 21, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial evaluation of 50 percent, and no higher, for PTSD, from February 21, 2007 until April 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an initial evaluation in excess of 70 percent for PTSD, from April 11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial evaluations following the grant of service connection PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board notes that pertinent records from all relevant sources, identified by him and which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reported his post-service treatment.  He also received formal VA examinations, most recently in March 2010.  As such, it is concluded that all pertinent notice and development have been accomplished and the appeal is ready for decision.


Applicable Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  PTSD is rated under Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 


Merits of the Claims

The RO granted service connection for PTSD, in a May 2007 rating decision, with a 30 percent disability rating, effective from September 20, 2006.  In a November 2007 notice of disagreement, the Veteran claimed to have serious impairment due to his PTSD symptoms.  Following the RO's grant of a 70 percent disability rating, effective from April 11, 2007, in a July 2008 Statement of the Case, the Veteran again claimed that he had serious impairment, in his August 2008 substantive appeal.

Prior to April 11, 2007, VA medical records generally documented that the Veteran received treatment for alcohol abuse.  For example, an October 18, 2005 VA mental health intake record documented that the Veteran reported that he wanted to stop drinking.  The examiner reported that the Veteran appeared neat, with normal speech, appropriate behavior, calm mood, appropriate affect, normal thought content, no evident hallucinations and that he denied suicidal and homicidal ideation.  The examiner also found him to be oriented to person, place, time, and purpose.  The Veteran was alert and had normal concentration and memory.  The examiner diagnosed him with alcohol dependence, in early remission, substance induced mood disorder.  The examiner determined a GAF score of 70.  

In a February 2007 private medical record, Dr. E.W.H. reported that he had examined the Veteran.  Dr. E.W.H. diagnosed him with chronic PTSD and major depression, with a GAF score of 45.  Dr. E.W.H. noted that the Veteran had nightmares, flashbacks, and panic attacks, as well as, intrusive thoughts and hypervigilance.  Dr. E.W.H. also noted that the Veteran easily startled.  Dr. E.W.H. found a severe impairment in recent memory and 50 percent impairment in working memory.  Dr. E.W.H. also noted hallucinations and illusions.  The Veteran reported hearing vehicles drive up and noises in the home.  The Veteran also reported having depressed feelings 75 percent of the time and crying spells 75 percent of the time.  The Veteran angered and agitated easily.  The examiner indicated that the Veteran felt helpless and suicidal at times.  Dr. E.W.H. found him moderately compromised in his ability to sustain social relationships and unable to sustain work relationships.  Dr. E.W.H. found him to be permanently and totally disabled and unemployable. 

Subsequent private medical records from Dr. E.W.H. generally indicated continued treatment for PTSD, with GAF scores ranging from 45 to 50.  Dr. E.W.H. generally noted symptoms including nightmares, panic attacks, hypervigilance, and intrusive thoughts.

A March 21, 2007 VA mental health consult record documented that the Veteran complained that his wife had to shake him awake while sleeping and that he would wake up sweating.  He also reported sitting in a corner when seated in a public setting.  He did not like to sit with his back to people.  He also always felt anxious.  The VA examiner found him to be in a calm mood with congruent affect, with normal speech, logical and goal-directed thoughts.  The examiner found no evidence of disorder or delusion.  The examiner also noted no suicidal or homicidal ideation or auditory or visual hallucinations, and did not consider him to be a danger to himself or others.  The examiner found that the Veteran persistently reexperienced his traumatic event, avoided stimuli associated with the trauma, demonstrated numbing of general responsiveness, and had symptoms of increased arousal.  The examiner assigned a GAF score of 55.

An April 11, 2007 VA mental health risk assessment screening consult documented that the Veteran had a provisional diagnosis of PTSD.  The examiner found him to have a severe level of impairment, and noted that he did not report suicidal or homicidal ideation.  

The Veteran received a VA examination in March 2007, which included a claims file review.  The examiner noted that the Veteran had previously been hospitalized for a stroke.  The Veteran reported being married for 41 years and getting along well with his wife.  The Veteran also minted contact with his children and close family members.  He reported that he had decreased contact with his friends due to their substance use.  He also enjoyed working on cars.

The March 2007 VA examiner found the Veteran to be clean, neatly groomed, and appropriately dressed, with spontaneous speech and normal affect.  The Veteran reported that he had fear of his health issues.  The examiner found the Veteran's attention to be intact and that the Veteran was oriented to person, time and place.  The Veteran had an unremarkable thought process and content.  The examiner found him to understand the outcome of his behavior.  The Veteran reported sleep impairment.  The examiner found no inappropriate or obsessive/ritualistic behavior.  The Veteran denied suicidal or homicidal ideation.  The examiner found poor impulse control.  The examiner found him able to maintain minimum personal hygiene and to not have problems with activities of daily living.  The examiner determined that the Veteran's remote and immediate memory was normal, but that his recent memory was mildly impaired.  

The March 2007 VA examiner found the Veteran's PTSD symptoms to include his persistent re-experiencing of the traumatic event through recollections, thoughts, and dreams.  The examiner also found him to avoid stimuli associated with the trauma and that he numbed his general responsiveness.  The Veteran avoided activities and felt detached from others.  The examiner further noted symptoms of increased arousal, including difficulty falling and staying asleep, irritability, and hypervigilance.  The examiner found disturbance to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner found the Veteran to be able to manage his finances independently.

The March 2007 VA examiner found the Veteran to have chronic combat related PTSD; depression, not otherwise specified; and alcohol dependence in remission.  The examiner assessed a GAF score of 64, for mild to moderate symptoms.  The examiner also reported that the Veteran had sleep disturbance and anxiety, with some difficulty interacting with others outside his family, and episodes of irritability.  

The Veteran received another VA examination in May 2008, which also included a claims file review.  The Veteran reported currently taking continuing education classes.  He also got along with his wife and noted that there was previously greater conflict when he was still in the military, due to his absences during service.  He also reported close contact with his children, that he has several friends and that he was involved with the DAV and VFW, but noted that he now avoids the last group of individuals due to their drinking.  He enjoyed restoring old cars, playing pool, and swimming.  

The May 2008 VA examiner found the Veteran to be clean, neatly groomed, and appropriately and casually dressed, with an unremarkable speech and psychomotor activity and full affect and anxious mood.  The examiner found his attention to be easily distracted and noted some concentration difficulties, but found him to be oriented to person, time and place.  The examiner also found his thought process to be rambling.  The Veteran reported auditory hallucinations of hearing his wife calling him or a car horn blow and sometimes seeing a flash of light at night.  The examiner noted an unremarkable content.  The examiner found him to understand the outcome of his behavior, to have sleep impairment, and not to have inappropriate or obsessive/ritualistic behavior.  The examiner found no inappropriate behavior.  The examiner noted that the Veteran reported that his panic attacks occurred rarely now, since taking medications.  The Veteran denied suicidal or homicidal ideation, and the examiner found good impulse control.  The examiner found him to have moderate problems shopping and driving, which the Veteran reported was due to due to hypervigilance and that his difficulty driving was due to anxiety and a tendency to get lost.

The May 2008 VA examiner found that the Veteran's remote and immediate memory to be normal, but that recent memory was mildly impaired, which was demonstrated by getting lost and misplacing things.  The examiner noted that the Veteran also has a history of stroke which could be contributing to the memory problems.

The May 2008 VA examiner found the Veteran's PTSD symptoms to include persistent re-experiencing of the traumatic event through recollections, thoughts and dreams.  The examiner also found he tried to avoid stimuli associated with the trauma and that he demonstrated numbing of general responsiveness.  The Veteran avoided activities and felt detached from others.  The examiner further noted symptoms of increased arousal, including difficulty falling and staying asleep, irritability and hypervigilance.  The examiner found the Veteran to be relatively stable on his medication, but to continue to report sleep difficulties, including nightmares, auditory hallucinations, and irritability.  The examiner noted that without medication, the Veteran would have nightly nightmares, regular anger outbursts, and extreme difficulty falling asleep.

The May 2008 VA examiner found the Veteran to be able to manage his finances independently.  The examiner found the Veteran to have PTSD and alcohol dependence in sustained full remission and noted that he had previously used alcohol to self medicate.  The examiner provided a GAF score of 51.  

The May 2008 VA examiner summarized that the Veteran did not socialize as much as he used to, partially due to his no longer drinking, and that he did not like large crowds and was hypervigilant in such situations.  The examiner also found increased anxiety and avoidant behaviors, particularly in crowds, which made him more isolated.  

The May 2008 VA examiner found the Veteran to not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner found his PTSD to result in deficiencies of thinking, family relations, and moods, including depression.  The examiner noted that it did not create deficiencies in judgment or work.

The Veteran received a final VA examination in March 2010, which included a claims file review.  The Veteran reported that since his last VA examination some of his symptoms have worsened and that he had difficulty with anxiety, depression, insomnia, anger, irritability, flashbacks, nightmares, and panic attacks.  He reported increasing anger and irritability, with crying spells two to four times a week.  He reported that his panic attacks had worsened and that his medication was less effective.  The examiner noted that given the Veteran's psychiatric symptoms, it would be expected that he would have major impairment in occupational reliability and productivity.  The Veteran reported that he took care of his personal activities of daily living, including dressing, bathing, and feeding.  The Veteran also reported discomfort in crowds and public situations. He also claimed that his marriage is somewhat stressed by his lack of desire to socialize, irritability and self-isolation.

The March 2010 VA examiner found the Veteran to show moderate to severe impairment in social, occupational, recreational and family adjustment. The examiner found the Veteran to be alert, oriented and cooperative, but somewhat tense and guarded, with a somewhat constricted affect.  The examiner found a generally appropriate thought content.  The Veteran complained of occasional auditory and visual hallucinations.  The examiner found him to show no gross sign of thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias (other than social ones.)  

The Veteran rated himself as moderately to severely anxious and reported that he had a depressed most of the time, with moderate insomnia.  He also reported anger, irritability, decreased energy, and frequent crying panic attacks three to five times per week.  He denied suicidal or homicidal ideation and substance abuse.

The March 2010 VA examiner found the Veteran's insight and judgment to appear somewhat superficial, but adequate.  The examiner found his intellectual capacity grossly intact, with complaints of difficulty focusing and with attention and concentration.  The examiner noted continued complaints of flashbacks and nightmares.  The examiner found increased startle response, hypervigilance, interpersonal guardedness, avoidance of and an exaggerated response to trauma-related triggers, decreased interest in hobbies and social activities, feelings of detachment, estrangement from others, emotional numbing, and feelings of foreshortened life.

The March 2010 VA examiner diagnosed the Veteran with PTSD, with associated panic attacks and depression.  The examiner found him to have moderate to severe impairment in social, occupational, recreation, and familial functioning.  The examiner assessed a GAF score of 45, noting that the Veteran was capable of handling his own financial affairs.  The examiner determined that the Veteran would be expected to show major impairment in occupational reliability and productivity in most job settings, but that he might be able to be employed in a very low-stress, isolated job with minimal interaction with others and minimal cognitive demands.  The examiner also found moderate to severe social impairment and that his current level of functioning was dependent on continuing psychotropic medication.

VA medical records also generally indicated continued treatment for PTSD.  A January 2010 VA mental health initial evaluation documented that the Veteran appeared to be neat, with normal speech, appropriate behavior, and calm mood.  The examiner found no evident hallucinations.  The Veteran denied suicidal and homicidal ideation.  The examiner also found him oriented to person, place, time, and purpose.  The Veteran was alert and had impaired concentration and memory.  The examiner diagnosed him with PTSD and determined a GAF score of 65.  

PTSD from September 20, 2006 until April 11, 2007

The Veteran contends that his PTSD was more severe than indicated by the 30 percent disability rating effective prior to April 11, 2007.  

Prior to February 21, 2007, the overall record does not indicate that the Veteran's PTSD symptoms were more severe than indicated by an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that is indicative of a 30 percent disability rating.  The evidence of record documented that the Veteran demonstrated symptoms of PTSD including anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss, indicative of a 30 percent disability rating.  

VA medical records, such as the October 18, 2005 VA medical record, documented that the Veteran had appropriate behavior, a calm mood, an appropriate affect, a normal thought content, no evident hallucinations and that he denied suicidal and homicidal ideation.  The examiner also found him oriented to person, place, time, and purpose.  The Veteran was alert and had normal concentration and memory.  The examiner assessed a GAF score of 70.  In a May 12, 2006 VA medical record, a VA medical provider found the Veteran to be alert, oriented times three, and to not be in a depressed mood.  That medical provider diagnosed him with depression (stable without medication.)  

Prior to February 21, 2007, record only documented mild symptoms, such as depressed mood, indicative of a 30 percent disability rating.  The record did not document a majority of symptoms warranting a disability rating of 50 percent, for occupational and social impairment with reduced reliability and productivity.  The record did not document symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  The GAF score of record also indicated only some mild symptoms.

However, from February 21, 2007 until April 11, 2007, the medical evidence of record documented that the Veteran demonstrated symptoms indicative of a 50 percent disability rating, but no higher, for occupational and social impairment with reduced reliability and productivity.  

On February 21, 2007, Dr. E.W.H. provided the first diagnosis of PTSD.  Dr. E.W.H. assessed a GAF score of 45 and found the Veteran to be moderately compromised in his ability to sustain social relationships.  Dr. E.W.H. also found him to be unable to sustain work relationships and to be permanently and totally disabled and unemployable. Dr. E.W.H. also noted that the Veteran had disturbances of motivation and mood and had an impaired memory.  

The VA medical providers from February 21, 2007 until April 11, 2007, including the March 21, 2007 VA medical provider and the March 2007 VA examiner, generally found symptoms indicative of a 50 percent disability rating.  Although the VA medical providers generally did not find symptoms as severe as those noted by Dr. E.W.H., they did find mild impairment of recent memory and disturbances of motivation and mood.  In the March 2007 VA examination, the Veteran also reported that he did not seek out others, but did have a positive marriage and supportive family.  The March 2007 VA examiner found the Veteran's mood to be anxious and noted that he reported panic attacks.  The March 2007 VA examiner found the Veteran to have mild to moderate symptoms of PTSD, and noted that the Veteran's quality of life had been limited by his sleep disturbance, anxiety, difficulty interacting with non-family members, and episodes of irritability.  As such, the Board finds that a disability rating of 50 percent is warranted during that time period.

However, from February 21, 2007 until April 11, 2007, the record does not indicate that the Veteran warrants a disability rating in excess of 50 percent.  The record does not support a disability rating of 70 percent for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran repeatedly denied suicidal or homicidal ideation, in greater frequency than the one documented notation of it by Dr. E.W.H.  The Veteran also denied obsessive/ritualistic behavior in his March 2007 VA examination.  The VA examiner and VA medical providers also repeatedly found a congruent or normal affect and logical speech.  Although the Veteran reported near continuous anxiety or depression, the March 2007 VA examiner found him to have no problems with activities of daily living.  Similarly the VA medical records repeatedly found him to be clean, neatly groomed, and appropriately dressed, indicating that he did not neglect personal appearance and hygiene.  Additionally, although the March 2007 VA examiner found poor impulse control, the March 21, 2007 VA medical provider did not find the Veteran to be a danger to himself or others.  The March 2007 VA examiner found him to be able to understand the outcome of his behavior.  Although the Veteran demonstrated difficulty in establishing and maintaining effective work and social relationships, he did not have a complete inability to establish and maintain effective relationships.  The Veteran repeatedly reported a good relationship with his wife and his family during this time period.  As such, the Board finds that a disability rating in excess of 50 percent from February 21, 2007 until April 11, 2007 is not supported.

Prior to April 11, 2007, the Veteran's PTSD symptoms do not rise to the level of a 70 percent evaluation.  Although the Veteran's GAF scores reflect some serious symptoms, the Court has held that a GAF score is only one factor in determining a veteran's disability rating. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  The majority of the Veteran's symptoms do not reflect such a severity to warrant a 70 percent evaluation.  The Board must base its decision on the evidence of record, as it is applicable to the rating code.  Based on the evidence, the Veteran's symptoms are not indicative of the type of severity warranting a 70 percent rating at that time.  

PTSD from April 11, 2007 

In a July 2008 Statement of the Case, the RO appears to granted a 70 percent disability rating for PTSD, effective from April 11, 2007.  The RO noted that an April 11, 2007 VA medical record documented that the Veteran had a severe level of impairment.

The Board finds that the Veteran does not warrant a disability rating in excess of 70 percent for his PTSD.  The Board finds that the majority of the evidence does not indicate that the Veteran has total occupational and social impairment.

VA examiners have repeatedly found him to have unremarkable speech and psychomotor activity, as noted by the May 2008 VA examiner.  The March 2010 VA examiner also found generally appropriate thought content and that the Veteran had adequate insight and intellectual capacity was grossly intact.  Both VA examiners found him able to manage his finances independently.  

VA examiners have similarly not found his behavior to be grossly inappropriate.  Indeed, the May 2008 VA examiner specifically found him to not have inappropriate behavior.  The Veteran also repeatedly denied suicidal or homicidal ideation to the VA examiners, indicating that he was not in persistent danger of hurting himself or others.  Although Dr. E.W.H. did note that the Veteran reported suicidal ideation, the majority of the evidence of record includes repeated reports of the Veteran denying such ideation.

The Veteran has also consistently demonstrated an ability to perform activities of daily living.  VA examiners always found him to be clean and neatly groomed and able to handle his own financial affairs.  The record also did not indicate that medical providers ever found him to be so disoriented to time or place or have such severe memory loss that he could not know the names of close relatives, own occupation or own name.  As previously noted, VA examiners determined that he was able to handle his own financial matters, indicating that he had some ability regarding memory.  The Veteran has also only noted difficulty in performing tasks like remembering directions, but did not report memory loss to the extent that he did not know his own name or those of his close relatives.  The March 2010 VA examiner noted that there was no gross sign of thought disorder and that the Veteran reported taking care of personal activities of daily living.

Additionally, although the Veteran reported occasional delusions and hallucinations, in the form of occasionally hearing voices or seeing something out of the corner of his eye, such delusions and hallucinations were not of a persistent nature.  He reported that they only occurred occasionally.  Furthermore, the majority of the evidence indicated symptoms that were not consistent with a 100 percent disability rating and do not indicate that the Veteran has total occupational and social impairment.

Thus, the Veteran does not warrant a 100 percent disability rating for total occupational and social impairment due to his PTSD symptoms.  VA examiners and VA medical providers have not found him to be so impaired, as indicated by their findings regarding his PTSD symptoms.  Indeed, the May 2008 VA examiner specifically found that the Veteran did not have total occupational and social impairment due to his PTSD symptoms.

From April 11, 2007, the Veteran's PTSD symptoms do not rise to a level warranting a disability rating in excess of a 70 percent evaluation.  As previously noted, a GAF score is only one factor in determining a Veteran's disability rating. See Brambley, 17 Vet. App. at 26; Bowling, 15 Vet. App. at 14.  As discussed, the majority of the Veteran's symptoms do not reflect such a severity to warrant a rating in excess of 70 percent.  Additionally, the Board notes that the Veteran's GAF score fluctuated during that time period, and include a high score of 65, in a January 2010 VA medical record, which indicates only some mild symptoms or some difficulty in social functioning, but generally functioning pretty well and having some meaningful interpersonal relationships was indicated.  Based on the evidence, the Veteran's symptoms are not indicative of a disability rating in excess of 70 percent.  

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence, such as frequent periods of hospitalization, which would warrant an extraschedular evaluation.  The Board also notes that the RO already granted individual unemployability to the Veteran, in a March 2010 rating decision.





[Continued on the next page]  
ORDER

From September 20, 2006 until February 21, 2007, an initial disability rating in excess of 30 percent for PTSD is denied.  

From February 21, 2007 until April 11, 2007, subject to the provisions governing the award of monetary benefits, an initial disability rating of 50 percent, and no higher, for PTSD is granted.

From April 11, 2007, an initial disability rating in excess of 70 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


